     Case 3:20-cv-00825-BAS-LL Document 19 Filed 02/11/21 PageID.500 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DOMENICO G. DIAZ,                                   Case No. 20-cv-00825-BAS-LL
12                                   Petitioner,
                                                         ORDER:
13          v.
                                                         (1) APPROVING AND
14   DEAN BORDERS,
                                                         ADOPTING REPORT AND
15                                 Respondent.           RECOMMENDATION IN ITS
                                                         ENTIRETY (ECF No. 18);
16
17
                                                         (2) GRANTING RESPONDENT’S
18                                                       MOTION TO DISMISS (ECF No. 16);
                                                         AND
19
20                                                       (3) DIRECTING JUDGMENT BE
                                                         ENTERED DENYING
21
                                                         PETITIONER’S HABEAS
22                                                       PETITION.
23
24         Petitioner Domenico G. Diaz, a state prisoner proceeding pro se and in forma
25   pauperis, filed this petition for writ of habeas corpus under 28 U.S.C. § 2254. (ECF No. 1.)
26   Petitioner was convicted in 2004 for forcible lewd conduct with a child under the age of
27   fourteen, kidnapping, making a criminal threat, kidnapping for rape, and assault with the
28   intent to commit rape, for which he was sentenced to two consecutive life sentences with

                                                   -1-
                                                                                          20cv825
     Case 3:20-cv-00825-BAS-LL Document 19 Filed 02/11/21 PageID.501 Page 2 of 3



1    a minimum term of fifty-one years to life followed by a third consecutive life term with the
2    possibility of parole. (ECF No. 17-1 at 1–2; ECF No. 17-11 at 1.) Petitioner challenges
3    his conviction on the grounds of ineffective assistance of counsel, admission of false
4    testimony at trial, and numerous other alleged constitutional violations. (ECF No. 1.)
5    Respondent moves to dismiss the Petition as untimely. (ECF No. 16.)
6          The Court reviews de novo those portions of the R&R to which objections are made.
7    28 U.S.C. § 636(b)(1). The Court may “accept, reject, or modify, in whole or in part, the
8    findings or recommendations made by the magistrate judge.” Id. But “[t]he statute makes
9    it clear that the district judge must review the magistrate judge’s findings and
10   recommendations de novo if objection is made, but not otherwise.” United States v. Reyna-
11   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also Rogers v. Giurbino, 288
12   F.R.D. 469, 475 (S.D. Cal. 2012) (concluding that where no objections were filed, the
13   district court had no obligation to review the magistrate judge’s report). “Neither the
14   Constitution nor the statute requires a district judge to review, de novo, findings and
15   recommendations that the parties themselves accept as correct.” Reyna-Tapia, 328 F.3d at
16   1121. “When no objections are filed, the de novo review is waived.” Marshall v. Astrue,
17   No. 08-cv-1735, 2010 WL 841252, at *1 (S.D. Cal. Mar. 10, 2010) (Lorenz, J.) (adopting
18   report in its entirety without review because neither party filed objections to the report
19   despite the opportunity to do so).
20         In this case, the deadline for filing objections was February 4, 2021. No objections
21   have been filed, and neither party has requested additional time to do so. Consequently,
22   the Court may adopt the R&R on that basis alone. See Reyna-Tapia, 328 F.3d at 1121.
23   Having nonetheless conducted a de novo review of the habeas petition, Respondent’s
24   motion to dismiss, the lodgement, and the R&R, the Court concludes that Judge Lopez’s
25   reasoning is sound.
26         Hence, the Court hereby approves and ADOPTS the R&R in its entirety (ECF No.
27   18), GRANTS Respondent’s motion to dismiss (ECF No. 16), DENIES Petitioner’s
28

                                                -2-
                                                                                          20cv825
     Case 3:20-cv-00825-BAS-LL Document 19 Filed 02/11/21 PageID.502 Page 3 of 3



1    petition for writ of habeas corpus (ECF No. 1), and ORDERS the Clerk of the Court to
2    enter judgment accordingly. See 28 U.S.C. § 636(b)(1).
3          In addition, a certificate of appealability may issue only if the applicant makes a
4    substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2).
5    Petitioner has made no such showing. Because reasonable jurists would not find the
6    Court’s assessment of the claims debatable or wrong, the Court DECLINES to issue a
7    certificate of appealability. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
8          IT IS SO ORDERED.
9
10   DATED: February 11, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -3-
                                                                                       20cv825
